Citation Nr: 1120679	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1950 to December 1976, including service in Vietnam.  He died on June [redacted], 2004.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a November 2004 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Atlanta, Georgia in which the RO denied the benefit sought on appeal.  The appellant, the widow of the Veteran, appealed the rating decision to the Board.  Thereafter, the RO referred the case to the Board for appellate review.    

In August 2007, the appellant testified before the undersigned Veterans Law Judge at the Regional Office.  A transcript of this hearing has been associated with the claims file.  Subsequently, the Board requested an expert medical opinion that addressed the medical issues in this appeal.  An expert medical opinion and addendum medical opinion were associated with the claims file in March 2010 and September 2010, respectively.

For the record, in August 2010, VA published a change to its presumptive regulations located at 38 C.F.R. § 3.309(e).  For reasons discussed in more detail below, the Board finds the revision of 38 C.F.R. § 3.309(e) to be dispositive in this appeal.  See Proposed Rule, 75 Fed. Reg. 14391 (March 25, 2010); Final Rule, 75 Fed. Reg. 53202 (August 31, 2010). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Personnel records in the claims file reveal that the Veteran served in Vietnam for 8 months and 26 days; and that he was awarded the Combat Infantryman Badge and the Purple Heart.  

3.  The Veteran died in June 2004 at the age of 75; cardiopulmonary arrest due to or as a consequence of acute myocardial infarction was certified as the immediate cause of death on the Veteran's death certificate.   Other significant conditions listed as contributing to death but not related to the cause of death was refractory anemia with excessive blasts.  

4.  At the time of death, the Veteran had established service connection for residuals of shell fragment wounds of the left buttock and left arm, a tender scar of the abdomen and residuals of a coccysectomy.  Although not service-connected, the Veteran also had a post-service diagnosis of coronary artery disease. 
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death under the provisions of Section 1310, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In this case, a letter dated in August 2004 specifically informed the appellant of the substance of the VCAA.  Nevertheless, since this decision represents a complete grant of the appellant's appeal, the appellant cannot be prejudiced by any deficiency, if any, in the notice and assistance requirements of the VCAA.  As such, the Board will dispense with any further discussion of the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis

The Veteran passed away in June 2004 at the age of 75.  Cardiopulmonary arrest due to or as a consequence of acute myocardial infarction was certified as the immediate cause of death on the Veteran's death certificate. Certificate of death.  Other significant conditions listed as contributing to death but not related to the cause of death was refractory anemia with excessive blasts.  Id.  At the time of death, the appellant had a medical history that included Grade III, poorly differentiated infiltrating transitional cell carcinoma of the bladder in October 1990, with removal of the bladder, prostate, and pelvic lymph nodes, and attachment of his kidney tubes to a segment of the intestine.  Other medical conditions included coronary artery disease with inferior wall myocardial infarction in 2004 and hypertension.  Bone marrow studies in January 2004 revealed refractory anemia with excess blasts.  See post-service medical records.  Of his medical disorders, the Veteran was service-connected for: (1) residuals of a shell fragment wound of the mid-portion of the left posterior buttock with perforation of small intestine and bladder, status post repair, rated as 20 percent disabling, (2) a tender scar of the abdomen as a residual of a gunshot wound rated as 10 percent disabling, (3) residuals of shell fragment wounds of the left arm with a history of radial nerve involvement, resolved, assigned a noncompensable rating and (4) residuals of a coccysectomy rated as noncompensable.  See rating decisions.  

In this appeal, the appellant has essentially argued several theories in support of her claim of entitlement to VA benefits.  See August 2007 BVA hearing testimony; statements in support of claim dated in June 2005 and January 2011; see also February 2011 appellant's brief.  Of these, the Board finds dispositive the appellant's argument that she should be granted service connection for the cause of the Veteran's death on the basis that the Veteran developed coronary artery disease after service as a result of his exposure to herbicides in service; and that the Veteran's coronary artery disease ultimately contributed to his death.  January 2011 statement in support of claim.  Having carefully considered the appellant's argument in light of the entire record and the applicable law, the Board concludes for the reasons below that this appeal should be granted.  

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for certain chronic diseases, such as cardiovascular disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the foregoing, the Board notes that there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii).  In the past, the presumption of service connection arose for a Vietnam veteran (presumed exposed to Agent Orange) who developed one of the following conditions: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia ("CLL"), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, on August 31, 2010, VA published a change to the above-referenced regulation, 38 C.F.R. § 3.309(e).  This regulation now provides that if a veteran was exposed to an herbicide agent during active service, service connection would not only be granted for the above-listed diseases but also for Parkinson's disease and ischemic heart disease; chronic lymphocytic leukemia was replaced with all chronic B-cell leukemias including but not limited to hairy-cell leukemia and chronic lymphocytic leukemia.  See Proposed Rule, 75 Fed. Reg. 14391 (March 25, 2010); Final Rule, 75 Fed. Reg. 53202 (August 31, 2010). 

To establish service connection for the cause of a veteran's death pursuant to 
38 U.S.C.A. § 1310, the evidence must show that a disability incurred in or aggravated by military service either caused or contributed substantially or materially to cause the veteran's death.  For a service-connected disability to be the cause of a death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related to the cause of death.  Id.; 
38 C.F.R. § 3.312.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  A service-connected disorder is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1310. 

A review of the evidence in this case reveals that the Veteran's long period of service included 8 months and 26 days of active service in Vietnam; and that the Veteran was decorated with the Combat Infantryman Badge and the Purple Heart.  See DD Form 214; see also June 1969 Army Commendation Medal.  Since the Veteran served almost a year in Vietnam, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

Other evidence contained in the claims file reveals that prior to his death, the Veteran was diagnosed with coronary artery disease with a recent inferior wall myocardial infarction in June 2004.  See post-service medical records.  

Given the August 2010 change in VA's 38 C.F.R. § 3.309(e) regulation and the fact that ischemic heart disease has been defined in that regulation as including a diagnosis of coronary artery disease, the Board finds that the presumptions of 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.309(e) combine to establish that the Veteran's coronary artery disease was incurred in service as the result of his exposure to herbicides while serving in Vietnam.  Since the immediate cause of the Veteran's death has been reported as cardiopulmonary arrest due to or as a consequence of acute myocardial infarction, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


